Citation Nr: 9901900	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for right knee 
meniscectomy with degenerative joint disease, rated a 
combined 30 percent disabling, prior to and from July 1, 
1997.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had honorable active duty from January 1964 to 
October 1966.

When this case was previously before the Board of Veterans 
Appeals (BVA or Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  

After the requested development was performed, an April 1998 
rating decision re-characterized the right knee disability, 
pursuant to VA OPGCPREC 23-97.  The rating decision 
identified the veteran's right knee disability as right knee 
meniscectomy with degenerative joint disease, evaluated as 30 
percent disabling from October 1993 to July 1, 1997; status 
post right medial meniscectomy, evaluated as 20 percent 
disabling from July 1, 1997; and degenerative joint disease 
of the right knee, evaluated as 10 percent disabling from 
July 1, 1997.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to and from July 1, 1997, the veteran's right knee 
has been shown to be manifested by dislocated semilunar 
cartilage, extension limited to no more than 15 degrees, and 
pain.


CONCLUSIONS OF LAW

1.  Prior to and from July 1, 1997, the schedular criteria 
for an evaluation in excess of 20 percent for residuals of a 
right medial meniscectomy, other than degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5258 (1998).

2.  Prior to and from July 1, 1997, the schedular criteria 
for an increased 20 percent evaluation for right knee 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA outpatient treatment records have been 
obtained, and the veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The service-connected right knee disability has been 
evaluated, in part, under the criteria of Diagnostic Code 
5257.  Under this criteria, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  Moderate subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
assigned for severe recurrent knee subluxation or lateral 
instability.

The veteran's right knee disability has also been evaluated 
in part as dislocated cartilage, under Diagnostic Code 5258.  
According to this diagnostic code, cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain and 
effusion into the joint warrants a 20 percent evaluation.  A 
higher evaluation is not provided.  

The veteran's right knee disability is evaluated in part as 
degenerative joint arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint. 38 C.F.R. § 4.45(f).  

In this regard, an evaluation of 20 percent is warranted when 
there is limitation of flexion of the leg to 30 degrees or 
limitation of extension of the leg to 15 degrees Diagnostic 
Codes 5260 and 5261.  An evaluation of 30 percent is 
warranted when there is limitation of flexion of the leg to 
15 degrees, or limitation of extension of the leg to 20 
degrees.  Extension limited to 30 degrees warrants a 40 
percent evaluation.  Extension limited to 45 degrees warrants 
a 50 percent evaluation.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1997).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  As such, the combined 
rating for disabilities of the right knee may not exceed 60 
percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5162, 
5164 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  The veteran was originally 
granted service connection for status post right medial 
meniscectomy with degenerative joint disease by a July 1991 
rating decision.  The disability was evaluated as recurrent 
subluxation or lateral instability of the knee, and assigned 
a 10 percent rating under Diagnostic Code 5257, effective 
January 1991.  

A January 1993 rating increased the evaluation to 20 percent, 
effective May 1992, and a May 1994 rating decision increased 
the evaluation to 30 percent, effective October 1993.  The 30 
percent evaluation was affirmed by the rating decision on 
appeal, dated in November 1996, pursuant to an increased 
rating claim received on May 29, 1996.  

VA outpatient treatment reports dated from one year prior to 
receipt of the increased rating claim reflect the veteran was 
seen in May 1995 for a complaint of pain and swelling in both 
legs.  He again reported both knees were bothering him, the 
right greater than the left, in May 1996.  X-ray examination 
of the knees at that time confirmed the presence of 
hypertrophic degenerative changes with loose bodies.  In June 
1996, the veteran reported his knee pain was still present, 
and that his legs gave out sometimes.  He indicated his knee 
pain interfered with his ability to sleep at night.  He was 
on Motrin, 800 mg.  Physical examination revealed flexion 
contracture of the right knee, and no effusion.  The 
assessment was severe osteoarthritis of both knees.  It was 
noted the veteran was considering a knee replacement.  His 
Motrin was discontinued and he was prescribed Darvocet.

On an October 1996 VA examination, the veteran complained of 
right knee pain that was fairly constant, increased on 
standing, and that he required a cane.  On physical 
examination, the veteran had a cane and walked with lurching 
but his equilibrium was normal.  There was swelling on the 
right side, with effusion on the knee joint and a deformity 
of about 20 degrees of varus.  The right quadriceps was 
slightly worse than the left, and crepitation and tenderness 
were felt on both sides.  Ligaments were stable with negative 
McMurrays and Drawers tests.  Right knee range of motion 
was 10 to 115 degrees.  Radiographic examination results from 
May 1996 were reviewed, showing gross degenerative arthritis 
of both knees, with more pronounced manifestations on the 
right side.  The diagnosis was post traumatic arthritis of 
the right knee and left knee.  

On VA outpatient treatment in November 1996, the veteran was 
noted to use a cane.  He complained of knee pain that was not 
helped much by Darvocet.  There were signs of inflammation 
and decreased range of motion.  In February 1997, the veteran 
reported that the right knee gave out about once or twice a 
month.  The assessment was severe degenerative joint disease 
of the knees with joint instability.  In March 1997, the 
veteran complained of bilateral knee pain, worse on the right 
than the left.  He reported that he could walk about two to 
three blocks.  In September 1997, it was noted that the 
veteran had bilateral arthritis of the knees, worse on the 
right than the left. 

The veteran was provided a VA examination in January 1998.  
The entire claims file was reviewed, including radiographic 
examination results.  The veteran reported that he took four 
medications, mostly for hypertension and arthritis.  The 
veteran said that he was treated only by VA, and that VA 
doctors had talked to him about a total knee replacement, 
possible high tibial osteotomies.  He stated that his right 
knee ached all of the time, and was quite painful.  The pain 
kept him awake at night as he had difficulty getting 
positioned.  The right knee swelled, and occasionally locked 
or gave way.  He had not fallen and hurt himself.  He used a 
cane.  

Physical examination showed that the veteran's quadriceps 
were symmetrical and even, with muscle tone decreased but 
present.  Examination of the legs, ankles and feet was 
normal.  There was severe bowleggedness of the knees of a 
congenital nature.  Range of motion on the right was from 15 
degrees to 120 degrees.  The right knee had an effusion 
minimally with synovial thickening.  There was minor femoral 
grating without apprehension.  There was a 7.5 cm medial 
meniscectomy scar of the joint line consistent with surgery 
in the service.  There was no evidence of anterior, 
posterior, medial, lateral or rotatory instability.  There 
was negative Lachman and lateral pivot findings with normal 
patellofemoral findings.  Radiographic examination 
demonstrated severe three-compartment degenerative changes 
and medial compartment changes with severe degenerative 
changes and wearing secondary to the bowleggedness.  The 
examiner provided that the veteran had severe arthritis on 
the right side that was a significant disability and required 
surgery.  

Based on a thorough review of the evidence, the Board finds 
that the evidence of record does not support an increased 
evaluation for the veteran's right knee disability based on 
dislocated cartilage under Diagnostic Code 5258.  In fact, 
the veteran's 20 current percent evaluation is the highest 
evaluation provided by the rating schedule for such 
disability.  Although the veteran has complained of 
occasional right knee instability and give way, no 
instability of the right knee was clinically noted on VA 
examination in January 1998.  As such, the disability is not 
ratable under Diagnostic Code 5257.

However, the record does contain radiographic evidence of 
right knee degenerative arthritis with corresponding 
limitation of motion.  The veteran's service-connected right 
knee degenerative joint disease was shown by the most recent 
VA examination to result in limitation of extension of the 
right leg to 15 degrees.  Such limitation warrants a 20 
percent evaluation.  Diagnostic Codes 5003 and 5261. 

The Board has considered entitlement to an evaluation in 
excess of 20 percent for arthritis with corresponding 
limitation of motion.  However, limitation of flexion to 15 
degrees, or limitation of extension to 20 degrees, has not 
been shown.  Diagnostic Codes 5260 and 5261.

The Board recognizes the veteran's complaints of pain of the 
right knee.  However, this pain is adequately contemplated by 
a 20 percent evaluation for arthritis and limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261.  
The most recent VA examination report shows that the 
veteran's right knee disability did not result in weakened 
movement, instability, excess fatigability, incoordination or 
significant atrophy of the muscles of the thighs or calves.  
Therefore, the Board concludes that the veteran's right knee 
arthritis, and corresponding limitation of motion, is 
correctly evaluated as 20 percent disabling, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 is not 
warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. at 202. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased evaluation for residuals of a right medial 
meniscectomy, other than degenerative joint disease, prior to 
or from July 1, 1997, is denied.

Subject to the provisions of applicable law governing the 
award of monetary benefits, a 20 percent evaluation for right 
knee arthritis is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
